

Exhibit 10.2


EXECUTION VERSION
POSTPETITION SECURITY AND PLEDGE AGREEMENT
THIS POSTPETITION SECURITY AND PLEDGE AGREEMENT (this “Agreement”) is entered
into as of June 5, 2019 among FTD COMPANIES, INC., a Delaware corporation (the
“Company”), the other parties identified as “Obligors” on the signature pages
hereto and such other parties that may become Obligors hereunder after the date
hereof (together with the Company, individually an “Obligor”, and collectively
the “Obligors”) and BANK OF AMERICA, N.A., in its capacity as administrative
agent (in such capacity, the “Administrative Agent”) for the holders of the
Secured Obligations (defined below).
RECITALS
WHEREAS, pursuant to that certain Superpriority Secured Debtor-in-Possession
Credit Agreement, dated as of the date hereof (as amended, modified,
supplemented, increased, extended, restated, renewed, refinanced or replaced
from time to time, the “Credit Agreement”) among the Company, the Guarantors
identified therein, the Lenders identified therein and the Administrative Agent,
the Lenders have agreed to make senior secured superpriority
debtor-in-possession Loans pursuant to Section 364 of the Bankruptcy Code, the
DIP Orders and upon the terms and subject to the conditions set forth therein;
and
WHEREAS, this Agreement is required by the terms of the Credit Agreement.
NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:
1.Definitions.
(a)Capitalized terms used and not otherwise defined herein shall have the
meanings ascribed to such terms in the Credit Agreement, and the following terms
shall have the meanings set forth in the UCC (defined below): Accession,
Account, Adverse Claim, As-Extracted Collateral, Chattel Paper, Commercial Tort
Claim, Commodity Account, Commodity Contract, Consumer Goods, Deposit Account,
Document, Electronic Chattel Paper, Equipment, Farm Products, Financial Asset,
Fixtures, General Intangible, Goods, Instrument, Inventory, Investment Company
Security, Investment Property, Letter-of-Credit Right, Manufactured Home, Money,
Proceeds, Securities Account, Security Entitlement, Security, Software,
Supporting Obligation and Tangible Chattel Paper.
(b)In addition, the following terms shall have the meanings set forth below:
“Collateral” has the meaning provided in Section 2 hereof.
“Copyright License” means any written agreement, naming any Obligor as licensor,
granting any right under any Copyright.
“Copyrights” means (a) all registered United States copyrights in all Works, now
existing or hereafter created or acquired, all registrations and recordings
thereof, and all applications in connection therewith, including, without
limitation, registrations, recordings and applications in the United States
Copyright Office, and (b) all renewals thereof.




--------------------------------------------------------------------------------




“Patent License” means any written agreement providing for the grant by or to an
Obligor of any right to manufacture, use or sell any invention covered by a
Patent.
“Patents” means (a) all letters patent of the United States or any other country
and all reissues and extensions thereof, and (b) all applications for letters
patent of the United States or any other country and all divisions,
continuations and continuations-in-part thereof.
“Pledged Equity” means, with respect to each Obligor, one hundred percent (100%)
of the issued and outstanding Capital Stock of each Subsidiary of the Company
that is directly owned by such Obligor, including without limitation the Capital
Stock of the Subsidiaries owned by such Obligor as set forth on Schedule 1(b)
hereto, in each case together with the certificates (or other agreements or
instruments), if any, representing such shares, and all options and other
rights, contractual or otherwise, with respect thereto, including, but not
limited to, the following:
(1)all Capital Stock representing a dividend thereon, or representing a
distribution or return of capital upon or in respect thereof, or resulting from
a stock split, revision, reclassification or other exchange therefor, and any
subscriptions, warrants, rights or options issued to the holder thereof, or
otherwise in respect thereof; and
(2)in the event of any consolidation or merger involving the issuer thereof and
in which such issuer is not the surviving Person, all shares of each class of
the Capital Stock of the successor Person formed by or resulting from such
consolidation or merger, to the extent that such successor Person is a direct
Restricted Subsidiary of an Obligor.
“Trademark License” means any written agreement providing for the grant by or to
an Obligor of any right to use any Trademark.
“Trademarks” means (a) all trademarks, trade names, corporate names, company
names, business names, fictitious business names, trade styles, service marks,
logos and other source or business identifiers, and the goodwill associated
therewith or symbolized thereby, now existing or hereafter adopted or acquired,
all registrations and recordings thereof, and all applications in connection
therewith, whether in the United States Patent and Trademark Office or in any
similar office or agency of the United States, any state thereof or any other
country or any political subdivision thereof, or otherwise and (b) all renewals
thereof.
“UCC” means the Uniform Commercial Code as in effect from time to time in the
state of New York except as such term may be used in connection with the
perfection of the Collateral and then the applicable jurisdiction with respect
to such affected Collateral shall apply.
“Work” means any work that is subject to copyright protection pursuant to Title
17 of the United States Code.
2.Grant of Security Interest in the Collateral. Subject to the DIP Orders, each
Obligor, to secure the prompt payment and performance in full when due, whether
by lapse of time, acceleration, mandatory prepayment or otherwise, of the
Obligations of such Obligor (collectively, the “Secured Obligations”), hereby
grants to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in any and all right, title
and interest of such Obligor in and to all of the following, whether now owned
or existing or owned, acquired, or arising hereafter (collectively, the
“Collateral”):


2

--------------------------------------------------------------------------------




(a) all Accounts;
(b) all Chattel Paper;
(c) those certain Commercial Tort Claims set forth on Schedule 2(c) hereto;
(d) all Copyrights;
(e) all Copyright Licenses;
(f) all Deposit Accounts;
(g) all Documents;
(h) all Equipment;
(i) all Fixtures;
(j) all General Intangibles;
(k) all Instruments;
(l) all Inventory;
(m) all Investment Property;
(n) all Letter-of-Credit Rights;
(o) all Money;
(p) all Patents;
(q) all Patent Licenses;
(r) all Pledged Equity;
(s) all Software;
(t) all Supporting Obligations;
(u) all Trademarks;
(v) all Trademark Licenses;
(w) immediately and automatically upon Bankruptcy Court authorization of such
grant pursuant to the Final DIP Order or otherwise, all proceeds and other
property recovered in any Avoidance Action (as defined in the Interim DIP
Order); and
(x) all Accessions and all Proceeds of any and all of the foregoing.
The Obligors and the Administrative Agent, on behalf of the holders of the
Secured Obligations, hereby acknowledge and agree that the security interest
created hereby in the Collateral (i) constitutes


3

--------------------------------------------------------------------------------




continuing collateral security for all of the Secured Obligations, whether now
existing or hereafter arising and (ii) is not to be construed as an assignment
of any Copyrights, Copyright Licenses, Patents, Patent Licenses, Trademarks or
Trademark Licenses.
3.Representations and Warranties. Each Obligor hereby represents and warrants to
the Administrative Agent, for the benefit of the holders of the Secured
Obligations, that:
(a)Ownership. Each Obligor is the legal and beneficial owner of its Collateral
and has the right to pledge, sell, assign or transfer the same. As of the
Closing Date, to the knowledge of each Obligor, there exists no Adverse Claim
with respect to the Pledged Equity of such Obligor.
(b)Security Interest/Priority. This Agreement creates a valid security interest
in favor of the Administrative Agent, for the benefit of the holders of the
Secured Obligations, in the Collateral of such Obligor and, when properly
perfected by entry of a DIP Order or otherwise, shall constitute a valid and
perfected, first priority security interest in such Collateral (including all
uncertificated Pledged Equity consisting of partnership or limited liability
company interests that do not constitute Securities), free and clear of all
Liens except for Permitted Liens.
(c)Possessory Collateral. Notwithstanding anything to the contrary set forth
herein, in the event that any certificated securities evidencing the Pledged
Equity or any Instruments, Documents or Tangible Chattel Paper constituting
Collateral have been delivered to the Prepetition Agent, the Prepetition Agent
shall be deemed to hold such certificated securities, Instruments, Documents or
Tangible Chattel Paper as bailee for the Administrative Agent.
(d)Authorization of Pledged Equity. As of the Closing Date, all Pledged Equity
is duly authorized and validly issued, is fully paid and, to the extent
applicable, nonassessable and is not subject to the preemptive rights of any
Person.
(e)No Other Capital Stock, Instruments, Etc. As of the Closing Date, (i) no
Obligor owns any certificated Capital Stock in any Restricted Subsidiary that is
required to be pledged and delivered to the Administrative Agent hereunder
except as set forth on Schedule 1(b) hereto, and (ii) no Obligor holds any
Instruments, Documents or Tangible Chattel Paper required to be pledged and
delivered to the Administrative Agent pursuant to Section 4(a)(i) of this
Agreement other than as set forth on Schedule 3(d) hereto. All such certificated
securities, Instruments, Documents and Tangible Chattel Paper have been
delivered to the Administrative Agent.
(f)Partnership and Limited Liability Company Interests. As of the Closing Date,
except as previously disclosed to the Administrative Agent, none of the
Collateral consisting of an interest in a partnership or a limited liability
company (i) is dealt in or traded on a securities exchange or in a securities
market, (ii) by its terms expressly provides that it is a Security governed by
Article 8 of the UCC, (iii) is an Investment Company Security, (iv) is held in a
Securities Account or (v) constitutes a Security or a Financial Asset.
(g)Names. As of the Closing Date, no Obligor (or predecessor by merger or
otherwise of such Obligor) has, within the five year period preceding the date
hereof, or, in the case of any Obligor not a party hereto on the Closing Date,
the date of the applicable Joinder Agreement, had a different name from the name
of such Obligor listed on the signature pages hereof (or of the applicable
Joinder Agreement), except the names set forth on Schedule 3(f) annexed hereto
or as otherwise disclosed to the Administrative Agent in the case of an Obligor
which becomes party hereto after the Closing Date.


4

--------------------------------------------------------------------------------




(h)Consents; Etc. There are no restrictions in any Organization Document
governing any Pledged Equity of a Wholly Owned Restricted Subsidiary or any
other document related thereto which would limit or restrict (i) the grant of a
Lien pursuant to this Agreement on such Pledged Equity, (ii) the perfection of
such Lien or (iii) the exercise of remedies in respect of such perfected Lien in
the Pledged Equity as contemplated by this Agreement. Except for (i) the filing
or recording of UCC financing statements, (ii) the filing of appropriate notices
with the United States Patent and Trademark Office and the United States
Copyright Office, (iii) obtaining control to perfect the Liens created by this
Agreement (to the extent required under Section 4(a) hereof), (iv) such actions
as may be required by Laws affecting the offering and sale of securities or the
exercise of remedies by secured creditors, (v) such actions as may be required
by applicable foreign Laws affecting the pledge of the Pledged Equity of Foreign
Subsidiaries that are Wholly Owned Restricted Subsidiaries, (vi) consents,
authorizations, filings or other actions which have been obtained or made and
(v) the entry of the DIP Orders, no consent or authorization of, filing with, or
other act by or in respect of, any Government Authority is required for (A) the
grant by such Obligor of the security interest in the Collateral granted hereby
or for the execution, delivery or performance of this Agreement by such Obligor,
(B) the perfection of such security interest or (C) the exercise by the
Administrative Agent or the holders of the Secured Obligations of the rights and
remedies provided for in this Agreement.
(i)Commercial Tort Claims. As of the Closing Date, no Obligor has any Commercial
Tort Claims other than as set forth on Schedule 2(c) hereto.
(j)Deposit Accounts, Securities Accounts, Commodity Accounts. Schedule 3(i)
hereto lists all Deposit Accounts, Securities Accounts and Commodity Accounts
owned by each Obligor as of the Closing Date, and indicates the institution or
intermediary at which the account is held and the account number. With respect
to any Collateral consisting of a Deposit Account, Securities Entitlement or
held in a Securities Account, pursuant to the DIP Orders, the Administrative
Agent shall have a valid and perfected, first priority security interest in such
Collateral.
4.Covenants. Each Obligor covenants that until such time as the Secured
Obligations arising under the Loan Documents have been paid in full, all Letters
of Credit have expired or been terminated (unless Cash Collateralized) and the
Commitments have expired or been terminated, such Obligor shall:
(a)Instruments/Chattel Paper/Pledged Equity/Control.
(i)If any amount in excess of $500,000 payable under or in connection with any
of the Collateral shall be or become evidenced by any Instrument or Tangible
Chattel Paper, or if any property constituting Collateral shall be stored or
shipped subject to a Document with a stated value in excess of $500,000, ensure
that such Instrument, Tangible Chattel Paper or Document is either in the
possession of such Obligor at all times or, if requested by the Administrative
Agent, is delivered to the Administrative Agent duly endorsed in a manner
satisfactory to the Administrative Agent. Such Obligor shall ensure that any
Collateral consisting of Tangible Chattel Paper is marked with a legend
acceptable to the Administrative Agent indicating the Administrative Agent’s
security interest in such Tangible Chattel Paper.
(ii)Deliver to the Administrative Agent promptly upon the receipt thereof (and
in any event within 30 days after the end of the Fiscal Quarter in which any
such certificates and instruments are obtained) by or on behalf of an Obligor,
all certificates


5

--------------------------------------------------------------------------------




and instruments (if any) constituting Pledged Equity. Prior to delivery to the
Administrative Agent, all such certificates constituting Pledged Equity shall be
held in trust by such Obligor for the benefit of the Administrative Agent
pursuant hereto. All such certificates representing Pledged Equity shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit 4(a)(ii) hereto, or such other form reasonably
acceptable to the Administrative Agent. Notwithstanding anything to the contrary
set forth herein, in the event that any such certificates and instruments (if
any) constituting Pledged Equity have been delivered to the Prepetition Agent,
the Prepetition Agent shall be deemed to hold such certificates and instruments
as bailee for the Administrative Agent.
(iii)Notify the Administrative Agent in writing of the establishment by such
Obligor of any Deposit Account, Securities Account, Commodity Contract or
Commodity Account (excluding any Deposit Account, Securities Account, Commodity
Contract or Commodity Account used solely for payroll, payroll taxes and other
employee wage and benefit payments).
(iv)Execute and deliver all agreements, assignments, instruments or other
documents as and to the extent reasonably requested by the Administrative Agent
for the purpose of obtaining and maintaining control with respect to any
Collateral consisting of (i) Deposit Accounts, (ii) Investment Property, (iii)
Letter-of-Credit Rights and (iv) Electronic Chattel Paper.
(b)Filing of Financing Statements, Notices, etc. Each Obligor shall execute and
deliver to the Administrative Agent such agreements, assignments or instruments
(including affidavits, notices, reaffirmations and amendments and restatements
of existing documents, as the Administrative Agent may reasonably request) and
do all such other things as the Administrative Agent may reasonably deem
necessary or appropriate (i) to assure to the Administrative Agent its security
interests hereunder, including (A) such instruments as the Administrative Agent
may from time to time reasonably request in order to maintain the security
interests granted hereunder in accordance with the DIP Orders and the UCC
subject to the limitations set forth herein, (B) with regard to United States
registered Copyrights, a Notice of Grant of Security Interest in Copyrights in
the form of Exhibit 4(b)(i), (C) with regard to United States registered
Patents, a Notice of Grant of Security Interest in Patents for filing with the
United States Patent and Trademark Office in the form of Exhibit 4(b)(ii) hereto
and (D) with regard to United States registered Trademarks, a Notice of Grant of
Security Interest in Trademarks for filing with the United States Patent and
Trademark Office in the form of Exhibit 4(b)(iii) hereto, (ii) to consummate the
transactions contemplated hereby and (iii) to otherwise protect and assure the
Administrative Agent of its rights and interests hereunder. Notwithstanding
anything to the contrary in any of the Loan Documents, the Obligors shall not
have any obligation to perfect any security interest or lien, or record any
notice thereof, in any Copyrights, Patents or Trademarks in any jurisdiction
other than the United States. Furthermore, each Obligor also hereby irrevocably
makes, constitutes and appoints the Administrative Agent, its nominee or any
other person whom the Administrative Agent may designate, as such Obligor’s
attorney in fact with full power and for the limited purpose to sign in the name
of such Obligor any financing statements, or amendments and supplements to
financing statements, renewal financing statements, notices or any similar
documents which in the Administrative Agent’s reasonable discretion would be
necessary or appropriate in order to maintain perfection of the security
interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable until such time as the Secured Obligations arising
under the Loan Documents have been paid in full, all


6

--------------------------------------------------------------------------------




Letters of Credit have expired or been terminated (unless Cash Collateralized)
and the Commitments have expired or been terminated. This power of attorney is
conferred on the Administrative Agent solely to protect, preserve and realize
upon its security interest in the Collateral. Each Obligor hereby agrees that a
carbon, photographic or other reproduction of this Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Obligor wherever the
Administrative Agent may in its sole discretion desire to file the same.
(c)Change in Corporate Structure or Location. Give Administrative Agent written
notice promptly (and in no event, more than 30 days following any such event)
of, any change in its registered legal name, any change in its state of
organization, or any merger or consolidation resulting in a change in its
organizational existence.
(d)Commercial Tort Claims. (i) Promptly (and in any event within 20 Business
Days of a Responsible Officer obtaining knowledge thereof) forward to the
Administrative Agent an updated Schedule 2(c) listing any and all Commercial
Tort Claims by or in favor of such Obligor and (ii) execute and deliver such
statements, documents and notices and do and cause to be done all such things as
may be required by the Administrative Agent, or required by Law to create,
preserve, perfect and maintain the Administrative Agent’s security interest in
any Commercial Tort Claims initiated by or in favor of any Obligor.
(e)Issuance or Acquisition of Capital Stock in Partnerships or Limited Liability
Companies. Not without executing and delivering, or causing to be executed and
delivered, to the Administrative Agent such agreements, documents and
instruments as the Administrative Agent may reasonably require, issue or acquire
any Pledged Equity consisting of an interest in a partnership or a limited
liability company that (i) is dealt in or traded on a securities exchange or in
a securities market, (ii) by its terms expressly provides that it is a Security
governed by Article 8 of the UCC, (iii) is an investment company security, (iv)
is held in a Securities Account or (v) constitutes a Security or a Financial
Asset.
(f)Intellectual Property.
(i)Except to the extent such Obligor deems it appropriate in its reasonable
business judgment, (A) not do any act or omit to do any act whereby any material
Copyright becomes invalidated; (B) not do any act, or omit to do any act,
whereby any material Copyright becomes injected into the public domain; (C)
notify the Administrative Agent promptly if it knows that any material Copyright
is reasonably expected to become injected into the public domain or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any court or
tribunal in the United States or any other country) regarding an Obligor’s
ownership of any such Copyright or its validity; (D) take necessary steps as it
shall deem appropriate under the circumstances, to maintain and pursue each
application (and to obtain the relevant registration) in the United States of
each material Copyright owned by an Obligor and to maintain each registration in
the United States of each material Copyright owned by an Obligor including,
without limitation, filing of applications for renewal where necessary; and (E)
promptly notify the Administrative Agent of any material infringement of any
material Copyright of an Obligor of which it becomes aware and take such actions
as it shall reasonably deem appropriate under the circumstances to protect such
Copyright, including, where appropriate in such Obligor’s reasonable business
judgment, the bringing of suit for


7

--------------------------------------------------------------------------------




infringement, seeking injunctive relief and seeking to recover any and all
damages for such infringement.
(ii)Not make any assignment or agreement in conflict with the security interest
in the Copyrights of each Obligor hereunder (except as permitted by the Credit
Agreement).
(iii)Except to the extent such Obligor deems it appropriate in its reasonable
business judgment, (A) continue to use each material Trademark on each and every
trademark class of goods applicable to its current line as reflected in its
current catalogs, brochures and price lists in order to maintain such Trademark
in full force free from any claim of abandonment for non-use, (B) not adopt or
use any mark that is confusingly similar or a colorable imitation of such
Trademark unless the Administrative Agent, for the ratable benefit of the
holders of the Secured Obligations, shall obtain a perfected security interest
in such mark pursuant to the DIP Orders (or in such Obligor’s rights to use such
mark in the case of marks licensed to such Obligor), and (C) not do any act or
omit to do any act whereby any such Trademark becomes invalidated.
(iv)Except to the extent such Obligor deems it appropriate in its reasonable
business judgment, not do any act, or omit to do any act, whereby any material
Patent is abandoned or dedicated to the public.
(v)Notify the Administrative Agent and the holders of the Secured Obligations
promptly if it knows that any application or registration for any material
Patent or Trademark may become abandoned or dedicated to the public, or of any
materially adverse determination or development (including, without limitation,
the institution of, or any such determination or development in, any proceeding
in the United States Patent and Trademark Office or any court or tribunal in any
country, other than routine office actions in the ordinary course of
registration or prosecution) regarding such Obligor’s ownership of any Patent or
Trademark or its right to register the same or to keep and maintain the same.
(vi)Except to the extent such Obligor deems it appropriate in its reasonable
business judgment, take all reasonable and necessary steps, including, without
limitation, in any proceeding before the United States Patent and Trademark
Office to maintain and pursue each application (and to obtain the relevant
registration) and to maintain each registration of each material Patent and
Trademark, including, without limitation, filing of applications for renewal,
affidavits of use and affidavits of incontestability.
(vii)Promptly notify the Administrative Agent and the holders of the Secured
Obligations after it learns that any material Patent or Trademark included in
the Collateral is materially infringed, misappropriated or diluted by a third
party and if consistent with such Obligor’s reasonable business judgment,
promptly sue for infringement, misappropriation or dilution, to seek injunctive
relief where appropriate and to recover any and all damages for such
infringement, misappropriation or dilution, or to take such other actions as it
shall reasonably deem appropriate under the circumstances to protect such Patent
or Trademark. The Obligor may discontinue or settle any such suit or other
action if the Obligor deems such discontinuance or settlement to be appropriate
in its reasonable business judgment.


8

--------------------------------------------------------------------------------




(viii)Not make any assignment or agreement in conflict with the security
interest in the Patents or Trademarks of each Obligor hereunder (except as
permitted by the Credit Agreement).
(ix)At least quarterly, within thirty (30) days after the end of each Fiscal
Quarter, the Obligors shall notify the Administrative Agent in writing of any
applications or registrations of any material Copyright, Trademark or Patent of
the Obligors.
Notwithstanding anything to the contrary in this Agreement, the Obligors may, in
their reasonable business judgment, fail to maintain, pursue, preserve or
protect any Copyright, Patent or Trademark which is not material to their
businesses.
5.Authorization to File Financing Statements. Each Obligor hereby authorizes the
Administrative Agent to prepare and file such financing statements (including
continuation statements) or amendments thereof or supplements thereto or other
instruments as the Administrative Agent may from time to time deem necessary or
appropriate in order to perfect and maintain the security interests granted
hereunder in accordance with the UCC and the DIP Orders (including authorization
to describe the Collateral as “all personal property, whether now owned or
hereafter acquired”, “all assets, whether now owned or hereafter acquired” or
words of similar meaning).
6.Advances. On failure of any Obligor to perform any of the covenants and
agreements contained herein or in any other Loan Document, the Administrative
Agent may, at its sole option and in its sole discretion, perform the same and
in so doing may expend such sums as the Administrative Agent may reasonably deem
advisable in the performance thereof, including, without limitation, the payment
of any insurance premiums, the payment of any taxes, a payment to obtain a
release of a Lien or potential Lien, expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of Law. All such sums and amounts so expended shall be repayable by
the Obligors on a joint and several basis promptly upon timely notice thereof
and demand therefor, shall constitute additional Secured Obligations and shall
bear interest from the date said amounts are expended at the Default Rate. No
such performance of any covenant or agreement by the Administrative Agent on
behalf of any Obligor, and no such advance or expenditure therefor, shall
relieve the Obligors of any Default or Event of Default. The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by an Obligor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.
7.Remedies.
(a)General Remedies. Subject to the DIP Orders, upon the occurrence of an Event
of Default and during continuation thereof, the Administrative Agent shall have,
in addition to the rights and remedies provided herein, in the Loan Documents,
in any other documents relating to the Secured Obligations, or by Law
(including, but not limited to, levy of attachment, garnishment and the rights
and remedies set forth in the DIP Orders and the UCC of the jurisdiction
applicable to the affected Collateral), the rights and remedies of a secured
party under the DIP Orders and the UCC (regardless of whether the UCC is the law
of the jurisdiction where the rights and remedies are asserted and regardless of
whether the UCC applies to the affected Collateral), and further, the
Administrative Agent may, with or without judicial process or the aid and
assistance of others, (i) enter on any premises on which any of the Collateral
may be located


9

--------------------------------------------------------------------------------




and, without resistance or interference by the Obligors, take possession of the
Collateral, (ii) dispose of any Collateral on any such premises, (iii) require
the Obligors to assemble and make available to the Administrative Agent at the
expense of the Obligors any Collateral at any place and time designated by the
Administrative Agent which is reasonably convenient to both parties, (iv) remove
any Collateral from any such premises for the purpose of effecting sale or other
disposition thereof, and/or (v) without demand and without advertisement,
notice, hearing or process of law, all of which each of the Obligors hereby
waives to the fullest extent permitted by applicable Law, at any place and time
or times, sell and deliver any or all Collateral held by or for it at public or
private sale (which in the case of a private sale of Pledged Equity, shall be to
a restricted group of purchasers who will be obligated to agree, among other
things, to acquire such securities for their own account, for investment and not
with a view to the distribution or resale thereof), at any exchange or broker’s
board or elsewhere, by one or more contracts, in one or more parcels, for Money,
upon credit or otherwise, at such prices and upon such terms as the
Administrative Agent deems advisable, in its sole discretion (subject to any and
all mandatory legal requirements). Each Obligor acknowledges that any such
private sale may be at prices and on terms less favorable to the seller than the
prices and other terms which might have been obtained at a public sale and,
notwithstanding the foregoing, agrees that such private sale shall be deemed to
have been made in a commercially reasonable manner and, in the case of a sale of
Pledged Equity, that the Administrative Agent shall have no obligation to delay
sale of any such securities for the period of time necessary to permit the
issuer of such securities to register such securities for public sale under the
Securities Act of 1933. Neither the Administrative Agent’s compliance with
applicable Law nor its disclaimer of warranties relating to the Collateral shall
be considered to adversely affect the commercial reasonableness of any sale. To
the extent the rights of notice cannot be legally waived hereunder, each Obligor
agrees that any requirement of reasonable notice shall be met if such notice,
specifying the place of any public sale or the time after which any private sale
is to be made, is personally served on or mailed, postage prepaid, to the
Company in accordance with the notice provisions of Section 11.02 of the Credit
Agreement at least 10 days before the time of sale or other event giving rise to
the requirement of such notice. The Administrative Agent may adjourn any public
or private sale from time to time by announcement at the time and place fixed
therefor, and such sale may, without further notice, be made at the time and
place to which it was so adjourned. Each Obligor further acknowledges and agrees
that any offer to sell any Pledged Equity which has been (i) publicly advertised
on a bona fide basis in a newspaper or other publication of general circulation
in the financial community of New York, New York (to the extent that such offer
may be advertised without prior registration under the Securities Act of 1933),
or (ii) made privately in the manner described above shall be deemed to involve
a “public sale” under the UCC, notwithstanding that such sale may not constitute
a “public offering” under the Securities Act of 1933, and the Administrative
Agent may, in such event, bid for the purchase of such securities. The
Administrative Agent shall not be obligated to make any sale or other
disposition of the Collateral regardless of notice having been given. To the
extent permitted by applicable Law, any holder of Secured Obligations may be a
purchaser at any such sale. To the extent permitted by applicable Law, each of
the Obligors hereby waives all of its rights of redemption with respect to any
such sale. Subject to the provisions of applicable Law, the Administrative Agent
may postpone or cause the postponement of the sale of all or any portion of the
Collateral by announcement at the time and place of such sale, and such sale
may, without further notice, to the extent permitted by Law, be made at the time
and place to which the sale was postponed, or the Administrative Agent may
further postpone such sale by announcement made at such time and place.
(b)Remedies relating to Accounts. Subject to the DIP Orders, during the
continuation of an Event of Default, whether or not the Administrative Agent has
exercised any or all of its rights and remedies hereunder, (i) each Obligor will
promptly upon request of the


10

--------------------------------------------------------------------------------




Administrative Agent (and in no event, more than 30 days following any such
request) instruct all account debtors to remit all payments in respect of
Accounts to a mailing location selected by the Administrative Agent and (ii)
upon written notice to the Company of its intention to do so, the Administrative
Agent shall have the right to enforce any Obligor’s rights against its customers
and account debtors, and the Administrative Agent or its designee may notify any
Obligor’s customers and account debtors that the Accounts of such Obligor have
been assigned to the Administrative Agent or of the Administrative Agent’s
security interest therein, and may (either in its own name or in the name of an
Obligor or both) demand, collect (including without limitation by way of a
lockbox arrangement), receive, take receipt for, sell, sue for, compound,
settle, compromise and give acquittance for any and all amounts due or to become
due on any Account, and, in the Administrative Agent’s discretion, file any
claim or take any other action or proceeding to protect and realize upon the
security interest of the holders of the Secured Obligations in the Accounts.
Each Obligor acknowledges and agrees that the Proceeds of its Accounts remitted
to or on behalf of the Administrative Agent in accordance with the provisions
hereof shall be solely for the Administrative Agent’s own convenience and that
such Obligor shall not have any right, title or interest in such Accounts or in
any such other amounts except as expressly provided herein. Neither the
Administrative Agent nor the holders of the Secured Obligations shall have any
liability or responsibility to any Obligor for acceptance of a check, draft or
other order for payment of money bearing the legend “payment in full” or words
of similar import or any other restrictive legend or endorsement or be
responsible for determining the correctness of any remittance. Furthermore,
during the continuation of an Event of Default (i) the Administrative Agent
shall have the right, but not the obligation, upon written notice to the Company
of its intention to do so, to make test verifications of the Accounts in any
manner and through any medium that it reasonably considers advisable, and the
Obligors shall furnish all such assistance and information as the Administrative
Agent may require in connection with such test verifications, (ii) upon the
Administrative Agent’s request and at the expense of the Obligors, the Obligors
shall cause independent public accountants or others satisfactory to the
Administrative Agent to furnish to the Administrative Agent reports showing
reconciliations, aging and test verifications of, and trial balances for, the
Accounts and (iii) the Administrative Agent in its own name or in the name of
others, upon written notice to the Company of its intention to do so, may
communicate with account debtors on the Accounts to verify with them to the
Administrative Agent’s satisfaction the existence, amount and terms of any
Accounts.
(c)Access. Subject to the DIP Orders, in addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the continuance
thereof, the Administrative Agent shall have the right to enter and remain upon
the various premises of the Obligors without cost or charge to the
Administrative Agent, and use the same, together with materials, supplies, books
and records of the Obligors for the purpose of collecting and liquidating the
Collateral, or for preparing for sale and conducting the sale of the Collateral,
whether by foreclosure, auction or otherwise. In addition, the Administrative
Agent may remove Collateral, or any part thereof, from such premises and/or any
records with respect thereto, in order to effectively collect or liquidate such
Collateral.
(d)Nonexclusive Nature of Remedies. Failure by the Administrative Agent or the
holders of the Secured Obligations to exercise any right, remedy or option under
this Agreement, any other Loan Document, any other document relating to the
Secured Obligations, or as provided by the DIP Orders or applicable Law, or any
delay by the Administrative Agent or the holders of the Secured Obligations in
exercising the same, shall not operate as a waiver of any such right, remedy or
option. No waiver hereunder shall be effective unless it is in writing, signed
by the party against whom such waiver is sought to be enforced and then only to
the extent specifically stated, which in the case of the Administrative Agent or
the holders of the Secured


11

--------------------------------------------------------------------------------




Obligations shall only be granted as provided herein. The rights and remedies of
the Administrative Agent and the holders of the Secured Obligations under this
Agreement shall be cumulative and not exclusive of any other right or remedy
which the Administrative Agent or the holders of the Secured Obligations may
have.
(e)Retention of Collateral. Subject to the DIP Orders, in addition to the rights
and remedies hereunder, the Administrative Agent may, in compliance with
Sections 9-620 and 9-621 of the UCC or otherwise complying with the requirements
of applicable Law of the relevant jurisdiction, accept or retain the Collateral
in satisfaction of the Secured Obligations. Unless and until the Administrative
Agent shall have provided such notices, however, the Administrative Agent shall
not be deemed to have retained any Collateral in satisfaction of any Secured
Obligations for any reason.
(f)Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the holders of the Secured Obligations are legally entitled, the
Obligors shall be jointly and severally liable for the deficiency. Any surplus
remaining after the full payment and satisfaction of the Secured Obligations
shall be returned to the Obligors or to whomsoever a court of competent
jurisdiction shall determine to be entitled thereto.
(g)Account Control Agreements. The Administrative Agent agrees with each Obligor
that in the case of (a) a Deposit Account subject to the Administrative Agent’s
“control”, the Administrative Agent shall not give any instructions directing
the disposition of funds from time to time credited to any Deposit Account or
withhold any withdrawal rights from such Obligor with respect to funds from time
to time credited to any Deposit Account or, (b) in the case of a Securities
Account subject to the Administrative Agent’s “control”, the Administrative
Agent shall not give any entitlement orders or instructions or directions to any
securities intermediary or commodity intermediary, and shall not withhold its
consent to the exercise of any withdrawal or dealing rights by such Obligor,
unless, in each case, an Event of Default has occurred and is continuing.
(h)Deposit Accounts. Subject to the DIP Orders, upon the occurrence of an Event
of Default and during the continuation thereof, the Administrative Agent may
prevent withdrawals or other dispositions of funds in Deposit Accounts
maintained with the Administrative Agent.
8.Rights of the Administrative Agent.
(a)Power of Attorney. In addition to other powers of attorney contained herein,
each Obligor hereby designates and appoints the Administrative Agent, on behalf
of the holders of the Secured Obligations, and each of its designees or agents,
as attorney-in-fact of such Obligor, irrevocably and with power of substitution,
with authority to take any or all of the following actions upon the occurrence
and during the continuance of an Event of Default, subject in each case to the
DIP Orders:
(i)to demand, collect, settle, compromise, adjust, give discharges and releases
in respect of any of the Collateral, all as the Administrative Agent may
reasonably determine;
(ii)to commence and prosecute any actions at any court for the purposes of
collecting any Collateral and enforcing any other right in respect thereof;


12

--------------------------------------------------------------------------------




(iii)to defend, settle or compromise any action brought in respect of any of the
Collateral and, in connection therewith, give such discharge or release in
respect of any of the Collateral as the Administrative Agent may deem reasonably
appropriate;
(iv)receive, open and dispose of mail addressed to an Obligor and endorse
checks, notes, drafts, acceptances, money orders, bills of lading, warehouse
receipts or other instruments or documents evidencing payment, shipment or
storage of the goods giving rise to the Collateral of such Obligor on behalf of
and in the name of such Obligor, or securing, or relating to such Collateral;
(v)sell, assign, transfer, make any agreement in respect of, or otherwise deal
with or exercise rights in respect of, any Collateral or the goods or services
which have given rise thereto, as fully and completely as though the
Administrative Agent were the absolute owner thereof for all purposes;
(vi)adjust and settle claims under any insurance policy relating to the
Collateral thereto required to be maintained by such Obligor or paid to the
Administrative Agent pursuant to the Credit Agreement;
(vii)execute and deliver all assignments, conveyances, statements, financing
statements, renewal financing statements, security agreements, affidavits,
notices and other agreements, instruments and documents in respect of any of the
Collateral that the Administrative Agent may determine necessary in order to
perfect and maintain the security interests and liens granted in this Agreement
and in order to fully consummate all of the transactions contemplated therein;
(viii)institute any foreclosure proceedings in respect of any of the Collateral
that the Administrative Agent may deem appropriate;
(ix)to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Collateral;
(x)to exchange any of the Pledged Equity or other Collateral upon any merger,
consolidation, reorganization, recapitalization or other readjustment of the
issuer thereof and, in connection therewith, deposit any of the Pledged Equity
with any committee, depository, transfer agent, registrar or other designated
agency upon such terms as the Administrative Agent may reasonably deem
appropriate;
(xi)to vote for a shareholder resolution, or to sign an instrument in writing,
sanctioning the transfer of any or all of the Pledged Equity into the name of
any transferee to whom the Pledged Equity or any part thereof may be sold
pursuant to Section 7 hereof;
(xii)to pay or discharge taxes, liens, security interests or other encumbrances
levied or placed on or threatened against the Collateral;
(xiii)to direct any parties liable for any payment in connection with any of the
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;


13

--------------------------------------------------------------------------------




(xiv)to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Collateral; and
(xv)do and perform all such other acts and things as the Administrative Agent
may reasonably deem to be necessary, proper or convenient in connection with the
Collateral.
This power of attorney is a power coupled with an interest and shall be
irrevocable until such time as the Secured Obligations arising under the Loan
Documents have been paid in full, all Letters of Credit have expired or been
terminated (unless Cash Collateralized) and the Commitments have expired or been
terminated. The Administrative Agent shall be under no duty to exercise or
withhold the exercise of any of the rights, powers, privileges and options
expressly or implicitly granted to the Administrative Agent in this Agreement,
and shall not be liable for any failure to do so or any delay in doing so. This
power of attorney is conferred on the Administrative Agent solely to protect,
preserve and realize upon its security interest in the Collateral.
(b)Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Secured Obligations to a successor Administrative Agent
appointed in accordance with the Credit Agreement, and such successor shall be
entitled to all of the rights and remedies of the Administrative Agent under
this Agreement in relation thereto.
(c)The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to assure the safe custody of the Collateral while being held by
the Administrative Agent hereunder and the accounting for moneys actually
received by it hereunder, the Administrative Agent shall have no duty or
liability to preserve rights pertaining thereto, it being understood and agreed
that the Obligors shall be responsible for preservation of all rights in the
Collateral, and the Administrative Agent shall be relieved of all responsibility
for the Collateral upon surrendering it or tendering the surrender of it to the
Obligors. The Administrative Agent shall be deemed to have exercised reasonable
care in the custody and preservation of the Collateral in its possession if the
Collateral is accorded treatment substantially equal to that which the
Administrative Agent accords its own property, which shall be no less than the
treatment employed by a reasonable and prudent agent in the industry, it being
understood that the Administrative Agent shall not have responsibility for
taking any necessary steps to preserve rights against any parties with respect
to any of the Collateral. In the event of a public or private sale of Collateral
pursuant to Section 7 hereof, the Administrative Agent shall have no
responsibility for (i) ascertaining or taking action with respect to calls,
conversions, exchanges, maturities, tenders or other matters relating to any
Collateral, whether or not the Administrative Agent has or is deemed to have
knowledge of such matters, or (ii) taking any steps to clean, repair or
otherwise prepare the Collateral for sale.
(d)Liability with Respect to Accounts. Anything herein to the contrary
notwithstanding, each of the Obligors shall remain liable under each of the
Accounts to observe and perform all the conditions and obligations to be
observed and performed by it thereunder, all in accordance with the terms of any
agreement giving rise to each such Account. Neither the Administrative Agent nor
any holder of Secured Obligations shall have any obligation or liability under
any Account (or any agreement giving rise thereto) by reason of or arising out
of this Agreement or the receipt by the Administrative Agent or any holder of
Secured Obligations of any payment relating to such Account pursuant hereto
(other than to account for such payment in respect of the Secured Obligation),
nor shall the Administrative Agent or any holder of Secured


14

--------------------------------------------------------------------------------




Obligations be obligated in any manner to perform any of the obligations of an
Obligor under or pursuant to any Account (or any agreement giving rise thereto),
to make any payment, to make any inquiry as to the nature or the sufficiency of
any payment received by it or as to the sufficiency of any performance by any
party under any Account (or any agreement giving rise thereto), to present or
file any claim, to take any action to enforce any performance or to collect the
payment of any amounts which may have been assigned to it or to which it may be
entitled at any time or times.
(e)Voting and Payment Rights in Respect of the Pledged Equity.
(i)So long as no Event of Default shall have occurred and is continuing, each
Obligor may (A) exercise any and all voting and other consensual rights
pertaining to the Pledged Equity of such Obligor or any part thereof for any
purpose not inconsistent with the terms of this Agreement or the Credit
Agreement and (B) receive and retain any and all dividends (other than dividends
constituting Pledged Equity which is Collateral and which is addressed
hereinabove), principal or interest paid in respect of the Pledged Equity to the
extent they are allowed under the Credit Agreement; and
(ii)Upon the occurrence and during the continuance of an Event of Default, upon
written notice from the Administrative Agent to any Obligor (A) all rights of an
Obligor to exercise the voting and other consensual rights which it would
otherwise be entitled to exercise pursuant to clause (i)(A) above shall cease
(until such Event of Default ceases to be continuing) and all such rights shall
thereupon become vested in the Administrative Agent (until such Event of Default
ceases to be continuing) which shall then have the sole right to exercise such
voting and other consensual rights, (B) all rights of an Obligor to receive the
dividends, principal and interest payments which it would otherwise be
authorized to receive and retain pursuant to clause (i)(B) above shall cease
(until such Event of Default ceases to be continuing) and all such rights shall
thereupon be vested in the Administrative Agent (until such Event of Default
ceases to be continuing) which shall then have the sole right to receive and
hold as Collateral such dividends, principal and interest payments, and (C) all
dividends, principal and interest payments which are received by an Obligor
contrary to the provisions of clause (ii)(B) above shall be received in trust
for the benefit of the Administrative Agent, shall be segregated from other
property or funds of such Obligor, and shall be forthwith paid over to the
Administrative Agent as Collateral in the exact form received, to be held by the
Administrative Agent as Collateral and as further collateral security for the
Secured Obligations.
(f)Releases of Collateral. (i) If any Collateral shall be sold, transferred or
otherwise disposed of by any Obligor in a transaction permitted by the Credit
Agreement, then the Administrative Agent, at the request and sole expense of
such Obligor, shall promptly execute and deliver to such Obligor all releases
and other documents, and take such other action, reasonably necessary for the
release of the Liens created hereby or by any other Collateral Document on such
Collateral. If any Obligor is sold, transferred or otherwise disposed of in a
transaction permitted by the Credit Agreement and as a result of such
transaction, such Obligor is no longer a Restricted Subsidiary, then the
Administrative Agent, at the request and sole expense of the Company, shall
promptly execute and deliver to the Company all releases and other documents and
take such other action reasonably requested for the release of such Obligor from
this Agreement and the release of the Liens created hereby or by any other
Collateral Document on the assets or property of such Obligor. (ii) The
Administrative Agent may release any of the Pledged Equity from this Agreement
or may substitute any of the Pledged Equity for other


15

--------------------------------------------------------------------------------




Pledged Equity without altering, varying or diminishing in any way the force,
effect, lien, pledge or security interest of this Agreement as to any Pledged
Equity not expressly released or substituted, and this Agreement shall continue
as a first priority lien on all Pledged Equity not expressly released or
substituted.
9.Application of Proceeds. All proceeds received by the Administrative Agent in
respect of any sale, any collection from, or other realization upon all or any
part of the Collateral, when received by the Administrative Agent or any holder
of the Secured Obligations will be applied against, the Obligations in
accordance with Section 9.03 of the Credit Agreement.
10.Continuing Agreement.
(a)This Agreement shall remain in full force and effect until such time the
Secured Obligations arising under the Loan Documents have been paid in full, all
Letters of Credit have expired or been terminated (unless Cash Collateralized)
and the Commitments have expired or been terminated, at which time this
Agreement shall be automatically terminated and (i) all rights to the Collateral
shall revert to the applicable Obligors, all without delivery of any instrument
or performance of or by any Person and (ii) the Administrative Agent shall
promptly, upon the request and at the expense of the Obligors, forthwith release
all of its liens and security interests hereunder and shall execute and deliver
all UCC termination statements and/or other documents reasonably requested by
the Obligors evidencing such termination. In addition, the provisions of Section
11.11 of the Credit Agreement shall apply to this Agreement.
(b)This Agreement shall continue to be effective or be automatically reinstated,
as the case may be, if at any time payment, in whole or in part, of any of the
Secured Obligations is rescinded or must otherwise be restored or returned by
the Administrative Agent or any holder of the Secured Obligations as a
preference, fraudulent conveyance or otherwise under any Debtor Relief Law, all
as though such payment had not been made; provided that in the event payment of
all or any part of the Secured Obligations is rescinded or must be restored or
returned, all reasonable costs and expenses (including without limitation any
reasonable legal fees and disbursements) incurred by the Administrative Agent or
any holder of the Secured Obligations in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Secured
Obligations.
11.Amendments; Waivers; Modifications, etc. This Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 11.01 or Section 11.11 of the Credit Agreement;
provided that any update or revision to Schedule 2(c) hereof delivered by any
Obligor shall not constitute an amendment for purposes of this Section 11 or
Section 11.01 of the Credit Agreement.
12.Successors in Interest. This Agreement shall be binding upon each Obligor,
its successors and assigns and shall inure, together with the rights and
remedies of the Administrative Agent and the holders of the Secured Obligations
hereunder, to the benefit of the Administrative Agent and the holders of the
Secured Obligations and their successors and permitted assigns.
13.Notices. All notices required or permitted to be given under this Agreement
shall be in conformance with Section 11.02 of the Credit Agreement.
14.Counterparts. This Agreement may be executed in any number of counterparts,
each of which where so executed and delivered shall be an original, but all of
which shall constitute one and the same instrument. It shall not be necessary in
making proof of this Agreement to produce or account for


16

--------------------------------------------------------------------------------




more than one such counterpart. Delivery of executed counterparts of this
Agreement by facsimile or other electronic means shall be effective as an
original.
15.Headings. The headings of the sections hereof are provided for convenience
only and shall not in any way affect the meaning or construction of any
provision of this Agreement.
16.Governing Law; Submission to Jurisdiction; Venue; WAIVER OF JURY TRIAL. (a)
The terms of Sections 11.14 and 11.15 of the Credit Agreement with respect to
governing law, submission to jurisdiction and venue are incorporated herein by
reference, mutatis mutandis, and the parties hereto agree to such terms.  (b)
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
17.Severability. If any provision of this Agreement is determined to be illegal,
invalid or unenforceable, such provision shall be fully severable and the
remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.
18.Entirety. This Agreement, the other Loan Documents and the other documents
relating to the Secured Obligations represent the entire agreement of the
parties hereto and thereto, and supersede all prior agreements and
understandings, oral or written, if any, including any commitment letters or
correspondence relating to the Loan Documents, any other documents relating to
the Secured Obligations, or the transactions contemplated herein and therein.
19.Other Security. To the extent that any of the Secured Obligations are now or
hereafter secured by property other than the Collateral (including, without
limitation, real property and securities owned by an Obligor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, liens, security interests or remedies the Administrative Agent shall
at any time pursue, relinquish, subordinate, modify or take with respect
thereto, without in any way modifying or affecting any of them or the Secured
Obligations or any of the rights of the Administrative Agent or the holders of
the Secured Obligations under this Agreement, under any other of the Loan
Documents or under any other document relating to the Secured Obligations.
20.Joinder. At any time after the date of this Agreement, one or more additional
Persons may become party hereto by executing and delivering to the
Administrative Agent a Joinder Agreement. Immediately upon such execution and
delivery of such Joinder Agreement (and without any further action), each such
additional Person will become a party to this Agreement as an “Obligor” and have
all of the rights and obligations of an Obligor hereunder and this Agreement and
the schedules hereto shall be deemed amended by such Joinder Agreement.


17

--------------------------------------------------------------------------------




21.Rights of Required Lenders. All rights of the Administrative Agent hereunder,
if not exercised by the Administrative Agent, may be exercised by the Required
Lenders.
22.Consent of Issuers of Pledged Equity. Each issuer of Pledged Equity party to
this Agreement hereby acknowledges, consents and agrees to the grant of the
security interests in such Pledged Equity by the applicable Obligors pursuant to
this Agreement, together with all rights accompanying such security interest as
provided by this Agreement and applicable law, notwithstanding any
anti-assignment provisions in any operating agreement, limited partnership
agreement or similar organizational or governance documents of such issuer.
23.Acknowledgment of Section 11.22 of the Credit Agreement. Each of the parties
hereto acknowledge that Section 11.22 of the Credit Agreement is hereby
incorporated into this Agreement mutatis mutandis.
[remainder of page intentionally left blank]






18

--------------------------------------------------------------------------------





Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.
OBLIGORS:
FTD COMPANIES, INC.,

a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
FTD GROUP, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
FTD, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
PROVIDE COMMERCE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
FTD.CA, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
FTD.COM INC.,
a Florida corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
[signature pages continue]




--------------------------------------------------------------------------------




FLORISTS’ TRANSWORLD DELIVERY, INC.,
a Michigan corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
PROVIDE CARDS, INC.,
a California corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
PROVIDE CREATIONS, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
GIFTCO, LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
FTD MOBILE, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
BLOOM THAT, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer


[signature pages continue]




--------------------------------------------------------------------------------






FLOWERFARM, INC.,
a Delaware corporation
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
FSC DENVER LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
FSC PHOENIX LLC,
a Delaware limited liability company
By: /s/ Steven Barnhart        
Name: Steven Barnhart
Title: Executive Vice President and Chief Financial Officer
[signature pages continue]




--------------------------------------------------------------------------------




Accepted and agreed to as of the date first above written.
BANK OF AMERICA, N.A., as Administrative Agent
By: /s/ Gavin Shak                
Name: Gavin Shak
Title: Assistant Vice President






[end of signature pages]








--------------------------------------------------------------------------------




EXHIBIT 4(a)(ii)
IRREVOCABLE STOCK POWER
FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to the
following Capital Stock of _____________________, a ____________ corporation:
No. of Shares                Certificate No.
and irrevocably appoints __________________________________ its agent and
attorney-in-fact to transfer all or any part of such Capital Stock and to take
all necessary and appropriate action to effect any such transfer. The agent and
attorney-in-fact may substitute and appoint one or more persons to act for him.
                        
By:                    
Name:                    
Title:                        












--------------------------------------------------------------------------------




EXHIBIT  4(b)(i)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
PATENTS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security and Pledge Agreement dated as of
June 5, 2019 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the benefit of the holders
of the Secured Obligations referenced therein, to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, the undersigned Obligor has
granted to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in any and all right, title
and interest of such Obligor in and to the Patents (as defined in the Agreement)
whether now owned or existing or owned, acquired, or arising hereafter,
including the United States registered patents and patent applications shown
below. Capitalized terms used and not otherwise herein shall have the meanings
ascribed to such terms in the Agreement.
PATENTS
Patent No.
Title of
Invention
Date of Patent
 
 
 
 
See Schedule 1 attached hereto
 
 
 
 
PATENT APPLICATIONS
Patent Applications No.
Title of
Invention
Date of
Patent Application
 
 
 
 
See Schedule 1 attached hereto
 











--------------------------------------------------------------------------------




The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing patents and patent applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any patent or patent application. This Notice of
Grant of Security Interest in Patents is made in conjunction with the security
interest granted to the Administrative Agent pursuant to the Agreement.
Very truly yours,
__________________________________
[Obligor]
By:                        
Name:                        
Title:                        
Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:                        
Name:                        
Title:                        








--------------------------------------------------------------------------------




EXHIBIT  4(b)(ii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
TRADEMARKS
United States Patent and Trademark Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security and Pledge Agreement dated as of
June 5, 2019 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
Administrative Agent (the “Administrative Agent”) for the benefit of the holders
of the Secured Obligations referenced therein, to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, the undersigned Obligor has
granted to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in any and all right, title
and interest of such Obligor in and to the Trademarks (as defined in the
Agreement) whether now owned or existing or owned, acquired, or arising
hereafter, including the United States registered trademarks and trademark
applications shown below. Capitalized terms used and not otherwise herein shall
have the meanings ascribed to such terms in the Agreement.
TRADEMARKS
 
 
 
Trademark No.
Trademark
Date of Trademark
 
 
 
 
See Schedule 1 attached hereto
 
 
 
 
TRADEMARK APPLICATIONS
 
 
 
Trademark Applications No.
Trademark Applied for
Date of
Trademark Application
 
 
 
 
See Schedule 1 attached hereto
 











--------------------------------------------------------------------------------




The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing trademarks and trademark applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any trademark or trademark application. This
Notice of Grant of Security Interest in Trademarks is made in conjunction with
the security interest granted to the Administrative Agent pursuant to the
Agreement.
Very truly yours,
__________________________________
[Obligor]
By:                        
Name:                        
Title:                        
Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:                        
Name:                        
Title:                        








--------------------------------------------------------------------------------




EXHIBIT  4(b)(iii)
NOTICE
OF
GRANT OF SECURITY INTEREST
IN
COPYRIGHTS
United States Copyright Office
Ladies and Gentlemen:
Please be advised that pursuant to the Security and Pledge Agreement dated as of
June 5, 2019 (as the same may be amended, modified, extended or restated from
time to time, the “Agreement”) by and among the Obligors party thereto (each an
“Obligor” and collectively, the “Obligors”) and Bank of America, N.A., as
administrative agent (the “Administrative Agent”) for the benefit of the holders
of the Secured Obligations referenced therein, to secure the prompt payment and
performance in full when due, whether by lapse of time, acceleration, mandatory
prepayment or otherwise, of the Secured Obligations, the undersigned Obligor has
granted to the Administrative Agent, for the benefit of the holders of the
Secured Obligations, a continuing security interest in and any and all right,
title and interest of such Obligor in and to the Copyrights (as defined in the
Agreement) whether now owned or existing or owned, acquired, or arising
hereafter, including the United States registered copyrights and copyright
applications shown below. Capitalized terms used and not otherwise herein shall
have the meanings ascribed to such terms in the Agreement.
COPYRIGHTS
 
 
 
Copyright No.
Title of
Work
Date of Copyright Registration
 
 
 
 
See Schedule 1 attached hereto
 
 
 
 
COPYRIGHT APPLICATIONS
 
 
 
 
Title of
Work
Date of
Copyright Application
 
 
 
 
See Schedule 1 attached hereto
 











--------------------------------------------------------------------------------




The undersigned Obligor and the Administrative Agent, on behalf of the holders
of the Secured Obligations, hereby acknowledge and agree that the security
interest in the foregoing copyrights and copyright applications (i) may only be
terminated in accordance with the terms of the Agreement and (ii) is not to be
construed as an assignment of any copyright or copyright application. This
Notice of Grant of Security Interest in Copyrights is made in conjunction with
the security interest granted to the Administrative Agent pursuant to the
Agreement.
Very truly yours,
__________________________________
[Obligor]
By:                        
Name:                        
Title:                        
Acknowledged and Accepted:
BANK OF AMERICA, N.A., as Administrative Agent
By:                        
Name:                        
Title:                        








